Citation Nr: 0313178	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  94-46 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of exposure 
to herbicides, to include a skin rash and acne claimed as 
chloracne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
residuals of Agent Orange exposure.  He subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
November 1994 and Supplemental Statements of the Case (SSOCs) 
in September 1996 and May 1997.

In March 1999, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in an SSOC 
dated in August 1999, the RO continued to deny entitlement to 
service connection for residuals of exposure to herbicides, 
to include a skin rash and acne claimed as chloracne.

In a May 1997 rating decision, the RO also denied entitlement 
to service connection for peripheral neuropathy, claimed as 
due to exposure to herbicides during service.  The veteran 
subsequently submitted a timely Notice of Disagreement (NOD) 
regarding that decision, and, in October 2002, the RO issued 
an SOC.  However, the veteran did not subsequently submit a 
timely Substantive Appeal.  Thus, this issue is not before 
the Board on appeal.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum dated in December 2002: 

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
dermatology examination to determine the nature and 
etiology of his claimed skin disorder.  Send the 
claims folder to the examiner for review.  The 
examiner should conduct an examination of the 
veteran, and provide a diagnosis of any pertinent 
pathology found.  As to any skin disorder found on 
examination, the examiner should specifically 
comment on the etiology of that disorder.  In 
particular, the examiner should comment on whether 
it is at least as likely as not (i.e., at least a 
50-50 probability) that any present skin disorder 
is related to any incident of military service, to 
include exposure to herbicides during service.  The 
examiner should be advised that, for the purposes 
of this medical opinion, exposure to herbicides 
during service should be presumed.

The requested examination was subsequently conducted March 
2003.  The report of this examination was obtained and 
associated with the claims folder.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board is compelled to remand the veteran's case to the RO for 
review as to whether all the essential evidence needed to 
consider his claim has been obtained, and for issuance of an 
SSOC regarding all evidence received since the SSOC issued in 
August 1999.

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is remanded for the following action:

1.  The RO should review all of the 
evidence of record, including any 
evidence that has been received since the 
August 1999 SSOC was issued.  The RO 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  Once such development has been 
completed, the RO should issue a SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

